Citation Nr: 0824802	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-09 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States Air 
Force from December 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits sought.

A personal hearing before a Veterans Law Judge via 
videoconference was scheduled for the veteran in July 2008, 
but he failed to report without explanation or an attempt to 
reschedule.


FINDINGS OF FACT

1.  A chronic low back disability, to include arthritis, was 
not first manifested in service or within the first post-
service year; the preponderance of the evidence is against a 
finding that a current low back disability is related to 
active service.

2.  Hepatitis was first diagnosed on active duty, and 
infection is not shown to be the result of willful 
misconduct.

CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).

2.  Service connection for hepatitis C is warranted.  
38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.102, 3.159, 3.301, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Correspondence sent to the veteran in September 2004 provided 
notice of the elements of his claims and described the 
evidence and information still necessary to substantiate his 
claims.  The notice also described the respective 
responsibilities of VA and the veteran is obtaining such.  
The notice did not discuss how VA assigns effective dates and 
evaluations for service connected disabilities.  Despite the 
fact that notification to the veteran may not have met all of 
the requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) and related case law, including Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Board finds that the 
matters decided below may be addressed at this time, without 
further remand, because any errors in notice are not 
prejudicial, and because the veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate these claims.  In addition to the notice 
provided by the pre-adjudication letter, the January 2006 
statement of the case (SOC) and October 2006 supplemental SOC 
(SSOC) detailed the applicable laws and regulations.  While 
the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims.  

Further, the veteran has, in response to VA communications, 
provided releases to allow VA to obtain private medical 
records on his behalf, and he has supplemented these by 
supplying copies of additional records and argument.  The RO 
has obtained VA treatment records, provided VA examinations, 
and obtained medical opinions regarding the veteran's current 
disabilities.  The claimant was provided the opportunity to 
present pertinent evidence, and all relevant evidence 
identified by him has been obtained and associated with the 
file.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  Adjudication may proceed.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  Arthritis is a chronic condition subject to 
presumptive service connection.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Low Back Disability, to include Arthritis

The veteran alleges that his currently diagnosed facet joint 
arthritis of the low back is related to treatment for low 
back pain he received while on active duty.


No low back disability or complaint was noted on June 1968 
enlistment examination.  A review of service medical records 
does indeed reveal repeated treatment for low back pain on 
active duty.  During a March 1971 medical board, the veteran 
did complain of low back pain.  On examination this was 
diagnosed as a psychophysiological musculoskeletal reaction 
manifested by muscle spasms of the lower back.  Service 
treatment records reveal repeated complaints of low back pain 
which doctors associated with muscle spasm.  According to the 
veteran, these spasms occurred when he overexerted himself.  
Doctors opined that they were caused by psychological stress, 
related to difficulty training or heightened expectations, 
which caused tightening of the low back musculature.  On the 
March 1972 report of examination prior to separation, no back 
problems were diagnosed.   

In 1974, the veteran enlisted in the Air Force Reserves; no 
low back disability was noted or complained of on 
examination.

Post service treatment records reveal no chronic treatment or 
complaints of low back problems for many years after service.  
The first instance of low back complaints was in November 
1998, when the veteran reported radicular symptoms on the 
right side.  He denied recent trauma or persistent symptoms.  
The problem resolved with over the counter medication.  The 
next indication of low back problems was in late 2003, 
following a seven foot fall from a ladder.  The veteran broke 
several ribs in that accident, and in December 2003 was seen 
for complaints of left sided low back pain with occasional 
numbness and tingling into the groin.  Range of motion of the 
low back was decreased, and there was point tenderness in the 
lumbosacral area.  X-rays were substantially normal, but a 
very mild thoracolumbar scoliosis was noted, as well as mild 
osteophyte formation in the lower thoracic spine.  Lumbar 
subluxation and facet syndrome were diagnosed.  In May 2005, 
the veteran reported low back pain with radiculopathy of two 
months duration.  At that time, MRIs showed degenerative disc 
disease with facet arthopathy.  Complaints of low back pain 
became chronic in the months following.

A VA spine examination was performed in May 2006.  It is 
noteworthy that the veteran's claims file was not available 
for review.  On examination, the veteran reported a history 
of a slip and fall in service, in 1971.  He stated he was 
treated with traction.  Pain was restricted to the lumbar 
spine.  He stated that he had seen several doctors since the 
1970's, and had tried many mattresses to relieve his pain, 
which occurred mainly at night.  He also stated that he 
experienced pain with prolonged activity or lifting more than 
40 pounds.  On examination, posture and gait were normal.  
Spine curvature was normal, and there was no tenderness.  
There were no radicular symptoms, but supine straight leg 
raising produced back pain at 30 degrees.  Based on a May 
2005 MRI of record, the examiner diagnosed facet joint 
arthritis, and opined that the current low back disability 
was at least a likely as not related to the in-service back 
injury.

In August 2006, the same VA examiner reconsidered his opinion 
after reviewing the claims file.  The examiner noted that the 
claims file showed treatment for lumbar pain in service in 
the 1970's, which apparently resolved without residuals.  
There was no documentation of any private treatment from 
service until 2000, when the veteran again complained of low 
back pain.  The examiner also pointed out that private 
treatment records from 2003 and 2005 showed that the veteran 
reported fairly recent onset of complaints when seeking 
treatment.  In a concluding statement the VA examination 
changed his opinion stating the following:  "[g]iven these 
findings and an apparent lack of chronicity of his low back 
pain subsequent to service, it is my opinion that is less 
than 50% likely that his current low back problem began in 
military service."  

VA treatment records from 2005 to 2007 show continued 
complaints of low back pain.  Private treatment records do 
not reveal such findings or complaints.  Private records do 
show generalized complaints of joint pain and body aches.  
During this time, the veteran was treated for worsening 
diabetes and related conditions, to include neuropathy and 
renal dysfunction.

Weighing the evidence of record, the Board finds that it is 
against a finding of a nexus between in-service complaints 
and current low back disability.  Although there is evidence 
of treatment of low back pain in service, there was no injury 
or chronic residual.  The pain was muscular in nature, and 
related to tension and stress, which appears to have resolved 
when the veteran was removed from his stressful situation.  
No chronic back problem was shown at separation or for years 
thereafter.  A VA examiner's review of the records confirmed 
the lack of chronic residuals, and the Board notes that two 
years after separation, the veteran was fit for Reserve duty, 
with no complaints or limitations of the back.  Further, 
injury is documented many years after service, and it is only 
subsequent to this injury that chronic back problems begin.  
In particular, the Board notes that there is no evidence of 
arthritis prior to 2003, well beyond the first post service 
year, and at that point the changes were described as mild 
and early.  In light of the lack of any nexus between current 
disability and service, either direct or presumptive, the 
claim of service connection for a low back disability must be 
denied.

Hepatitis C

A review of the medical evidence of record confirms a current 
diagnosis of hepatitis C.  Further, a VA doctor has opined 
that it is at least as likely as not that the condition was 
contracted in service, in light of a documented hepatitis 
diagnosis at the time of separation from service.

The sole remaining question, then is whether this infection 
was due to the veteran's willful misconduct or the innocent 
events he recounts.

In October 2004 correspondence, the veteran replied to a VA 
request to indentify all risk factors for contraction of 
hepatitis.  He stated that he had never used intravenous 
drugs or intranasal cocaine, did not engage in high risk 
sexual activity, had never had hemodialysis, had no tattoos 
or piercings, had never shared toothbrushes or razor blades, 
had not had acupuncture with non-sterile needles, had never 
had a blood transfusion, had never been a healthcare worker, 
and had not been exposed to contaminated blood or fluids.

Private doctors note the diagnosis, but offer no opinion 
regarding etiology.

During a May 2006 VA examination, the veteran affirmed his 
lack of risk factors.  The examiner strongly disagreed with 
the contention that it was medically plausible for the 
hepatitis C virus to be transmitted via air gun injector, as 
there was no sharp object penetrating the skin in their use 
which could permit contamination.  In August 2006, the 
examiner reviewed the claims file in its entirety, and 
supplemented his report.  He opined that the currently 
diagnosed hepatitis C was at least 50 percent likely the same 
nonspecific hepatitis identified in service.  He also noted 
the documented use of heroin in service and stated that this 
was a likely risk factor for infection.  He did not mention 
the mode of use.

The veteran argues that his heroin use was not intravenous; 
he states that he only smoked it a single time, mixed with 
marijuana.  Instead, he cites in-service risk factors such as 
use of air gun injectors for inoculations, sustaining a 
severe cut of his leg, and being exposed to blood and body 
fluids while helping a medic after a mortar attack.

The Board finds that, resolving all reasonable doubt in favor 
of the veteran, the evidence supports a finding that the 
veteran's hepatitis C was contracted in service and is not 
the result of willful misconduct.

The allegations of infection by air gun were discounted on a 
sound medical basis by the VA examiner.  He notes that there 
is no risk of contamination by blood or fluids with the air 
gun, as there is no sharp point used.  The air gun 
inoculation is not considered a viable transmission route.  

Similarly, the veteran's documented heroin use is not 
considered a viable transmission route.  The veteran has 
consistently stated that he has never used intravenous drugs.  
His heroin use involved smoking heroin laced marijuana.  
Medical records created at the time of the use in service 
support the allegation.  They refer to the veteran as a drug 
experimenter with a good possibility of rehabilitation.  
There is only a single instance of a positive drug screen, 
and his own statements indicate that he used the drug on only 
a few occasions and always by smoking.  This form of use is 
not a known risk factor for hepatitis infection.  The Board 
notes that post service medical records do not reveal ongoing 
substance abuse.

Other possible routes of infection are documented in the 
record.  The veteran states he cut his leg and sustained an 
"open wound that later became infected."  A right leg 
injury is documented in service medical records.  The veteran 
had a furuncle, or infected hair follicle, opened by incision 
and drained in February 1972.  Records show no subsequent 
infection or treatment, but it was after this that liver 
function tests were noted to be abnormal and a biopsy was 
performed.  Additionally, a cut from a razor is documented in 
service treatment records.

The veteran also alleges exposure to blood and fluids when 
helping a medic following a mortar attack.  Although this 
incident is not corroborated by records, it is also not 
contradicted, and as a security officer in Vietnam, the 
veteran could very well have been a responder to such an 
attack.  

The evidence regarding the hepatitis infection's relationship 
to documented willful misconduct is not as strong as that 
showing a risk of infection from cuts.  As those injuries 
were not the result of misconduct, service connection should 
be granted.


ORDER

Service connection for a low back disability is denied.

Service connection for hepatitis C is granted, subject to the 
laws and regulations governing payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


